Title: Thomas Jefferson to Joseph Slaughter, 17 May 1812
From: Jefferson, Thomas
To: Slaughter, Joseph


          Dear Sir Poplar Forest May. 17. 12.
          On my departure from Albemarle mr Bankhead charged me with two commissions towards yourself. the one was to ask for Colo Watts’s bond, given I believe for the corn he bought. the other to request the favor of you to send him a statement of the account between him & you. the bearer comes for this purpose, and as the late and present rains are likely to keep me here two or three days more, you can answer mr Bankhead’s request at your leisure. accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        